Filing FP6SS 7S S85 BoP HL U6 108 75ETF TSS. Fo UK EC on FLSD Docket 09/15/2020 Page 1 of 10

IN THE CIRCUIT COURT OF THE
NINETEENTH JUDICIAL CIRCUIT IN
AND FOR ST LUCIE COUNTY,
FLORIDA.

GINGER FEATHERSTONE CASE NO.: 562020CA000854AXXXHC

_ JUDGE: Judge Elizabeth Metzger
Plaintiff,

VS.

FLOOR AND DECOR OUTLETS OF
AMERICA INC. d/b/a FLOOR &
DECOR and ORLANDO ADAMES,

Defendants,
/

 

COMPLAINT
The Plaintiff, GINGER FEATHERSTONE, by and through her undersigned
counsel, hereby sues the Defendant, FLOOR AND DECOR OUTLETS OF AMERICA
INC. d/b/a FLOOR & DECOR and ORLANDO ADAMES, and alleges:
JURISDICTIONAL ALLEGATIONS

1. This is an action for damages that exceed Thirty Thousand Dollars
($30,000.00), exclusive of interest, costs, and attorney’s fees.

2. At all relevant times, the Plaintiff, GINGER FEATHERSTONE, was a
resident of Martin County, Florida.

3. At all relevant times, the Defendant, ORLANDO ADAMES, was a resident
of Port St. Lucie, St. Lucie County, Florida.

4. At all times material hereto and at the time of the incident complained of,
Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. d/b/a FLOOR &
DECOR was a foreign for-profit corporation that was licensed to do business in the
State of Florida.

5. At all times material hereto, and at the time of the incident complained of,
Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. d/b/a FLOOR &
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 2 of 10

Complaint
Page 2 of 10

 

DECOR, owned, operated, maintained and controlled a retail store, located at 2260 SW
Gatlin Blvd., Port Saint Lucie, FL 34953.

6. At all times material hereto, and at the time of the incident complained of,
Defendant, ORLANDO ADAMES, was the General Manager of the FLOOR & DECOR
location which is the subject of this action.

7. On or about May 22, 2020, Plaintiff, GINGER FEATHERSTONE, was a
business invitee who was lawfully on Defendant, FLOOR AND DECOR OUTLETS OF
AMERICA INC. d/b/a FLOOR & DECOR’s, afore-described premises, when Plaintiff
was injured due to a negligently placed display in the common walk-area. As a result of
the incident in question, Plaintiff was seriously and severely injured as more fully set
forth herein.

COUNT | - NEGLIGENCE OF FLOOR AND DECOR OUTLETS OF
AMERICA INC. D/B/A FLOOR & DECOR

Plaintiff, GINGER FEATHERSTONE, repeats and re-alleges those allegations

contained in paragraphs 1-7 and incorporates sad allegations as if set forth fully herein.

8. On or about May 22, 2020, the Plaintiff, GINGER FEATHERSTONE, was
lawfully upon the premises located at or near 2260 SW Gatlin Blvd, Port
Saint Lucie, FL 34953.

9. At said time and place, Plaintiff, GINGER FEATHERSTONE, through no
fault of her own was injured due to a dangerous condition that was created
by the actions and/or omissions of agents, servants, or employees of
Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, and allowed to exist on the property.

10. Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, by and through its agents, servants, employees or

others, over which it has responsibility and control in the course and scope
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 3 of 10

Complaint
Page 3 of 10

 

of their duties and in furtherance of the interest of Defendant, FLOOR
AND DECOR OUTLETS OF AMERICA INC. D/B/A FLOOR & DECOR,
caused and/or created a dangerous condition on the premises located at
or near 2260 SW Gatlin Blvd, Port Saint Lucie, FL 34953.

11. Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, engaged in a mode of operation in and upon the
premises that caused a dangerous and unsafe condition to exist upon the
premises.

12. Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, negligently hired and/or failed to properly supervise
others who performed work and services on its premises who caused
and/or created a dangerous condition on the subject premises.

13. At the aforementioned time and place, Defendant, FLOOR AND DECOR
OUTLETS OF AMERICA INC. D/B/A FLOOR & DECOR, owed a non-
delegable duty of care to all invitees, including the Plaintiff to keep the
premises free from dangerous conditions and hazards of which they knew
or should have known.

14. At the aforementioned time and place, Defendant, FLOOR AND DECOR
OUTLETS OF AMERICA INC. D/B/A FLOOR & DECOR, by and through
its agents servants, employees and/or others over which it has
responsibility and control breaches its duty owed to Plaintiff, GINGER
FEATHERSTONE, by committing one or more of the following negligent

and/or careless acts of commission and/or omission:
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 4 of 10

Complaint
Page 4 of 10

 

A. By negligently, carelessly and improperly maintaining the store
premises located at 2260 SW Gatlin Blvd, Port Saint Lucie, FL
34953;

B. By negligently, carelessly, and improperly setting up a mobile
display in the common walk-way/aisle which created a dangerous
and hazardous condition on the subject premises;

C. By negligently, carelessly, and improperly creating, causing and/or
maintaining the dangerous and hazardous condition described
hereinabove;

D. By negligently and carelessly failing to provide reasonably safe
premises for business invitees and patrons to safely shop on the
subject premises;

E. By negligently and carelessly failing to warn the public, including
the Plaintiff, of the dangerous and hazardous condition described
hereinabove;

F. By engaging in a negligent mode of operation that could
foreseeably result in injury to persons lawfully on the premises,
including not reasonably maintaining the common walk-way/aisle
inside the store.

15. Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, knew or should have known through the exercise of
reasonable care of the dangerous condition that existed upon the subject

premises.
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 5 of 10

 

Complaint
Page 5 of 10

16. Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, failed to implement and/or enforce policies and
procedures reasonably calculated to mitigate, reduce and/or eliminate the
risk of the injuries and harm discussed above.

17. Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, failed to select, hire and/or train sufficient personnel
whose job duties include actions reasonably calculated to mitigate, reduce
and/or eliminate the risk of the injuries and harm discussed above.

18. Asadirect and proximate result of the negligence of the Defendant,

FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A FLOOR &
DECOR, the Plaintiff, GINGER FEATHERSTONE, suffered bodily injury
and resulting pain and suffering, disability, disfigurement, mental anguish,
loss of capacity for the enjoyment of life, expense of hospitalization,
medical and nursing care and treatment, and aggravation of a previously
existing condition. The losses are either permanent or continuing and the

Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff, GINGER FEATHERSTONE, demands judgment against

Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A FLOOR &

DECOR, for damages in and further demands trial by jury on all issues so triable.

COUNT II - NEGLIGENCE OF MANAGER, ORLANDO ADAMES

Plaintiff, GINGER FEATHERSTONE, repeats and re-alleges those allegations

contained in paragraphs 1-7 and incorporates said allegations as if set forth fully herein.
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 6 of 10

Complaint
Page 6 of 10

 

19.

20.

21.

22.

23.

24.

On or about May 22, 2020, Defendant, ORLANDO ADAMES, was an
employee of Defendant, FLOOR AND DECOR OUTLETS OF AMERICA
INC. D/B/A FLOOR & DECOR, and the general manager of the store
located at or near 2260 SW Gatlin Blvd, Port Saint Lucie, FL 34953.

As general manager of Defendant, FLOOR AND DECOR OUTLETS OF
AMERICA INC. D/B/A FLOOR & DECOR, location at or 2260 SW Gatlin
Blvd, Port Saint Lucie, FL 34953, he controlled access to the premises
giving rise to a direct duty of care to those persons that he permitted to
access the premises.

At all times material hereto, Defendant, ORLANDO ADAMES, was directly
responsible for maintaining and operating the store and therefore is
personally liable to Plaintiff.

At all times material hereto, Defendant, ORLANDO ADAMES was directly
responsible for following Defendant, FLOOR AND DECOR OUTLETS OF
AMERICA INC. D/B/A FLOOR & DECOR?’s, policies of store management.
At all material times and by virtue of his position with Defendant, FLOOR
AND DECOR OUTLETS OF AMERICA INC. D/B/A FLOOR & DECOR,
Defendant, ORLANDO ADAMES, owed Plaintiff, GINGER
FEATHERSTONE, a duty to maintain the store premises in a reasonably
safe condition and to warn Plaintiff of any dangers.

On or about May 22, 2020, the Plaintiff, GINGER FEATHERSTONE, was
lawfully upon the subject premises located at or near 2260 SW Gatlin

Blvd, Port Saint Lucie, FL 34953.
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 7 of 10

Complaint
Page 7 of 10

 

25.

26.

2/.

28.

29.

At said time and place, Plaintiff, GINGER FEATHERSTONE, through no
fault of her own was injured due to a dangerous condition that was created
by the actions and/or omissions of agents, servants, or employees of
Defendant, FLOOR AND DECOR OUTLETS OF AMERICA INC. D/B/A
FLOOR & DECOR, and allowed to exist on the property.

Defendant, ORLANDO ADAMES, caused and/or created a dangerous
condition on the premises by failing to ensure that the store premises was
free from dangerous and hazardous conditions.

Alternatively, Defendant, ORLANDO ADAMES, negligently hired and/or
failed to properly supervise others who performed work and services on
the premises who caused and/or created a dangerous condition on the
premises.

At the aforementioned time and place, Defendant, ORLANDO ADAMES,
owed a non-delegable duty of care to all invitees, including the Plaintiff to
keep the premises free from dangerous conditions and hazards of which
they knew or should have known.

At the aforementioned time and place, Defendant, ORLANDO ADAMES,
by and through his agents, servants, employees and/or others over which
she has responsibility and control, breached her duty owed to Plaintiff, by
committing one or more of the following negligent acts of commission

and/or omission:
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 8 of 10

Complaint
Page 8 of 10

 

A. By negligently, carelessly and improperly maintaining the store
premises located at 2260 SW Gatlin Blvd, Port Saint Lucie, FL
34953;

B. By negligently, carelessly, and improperly setting up a mobile
display in the common walk-way/aisle which created a dangerous
and hazardous condition on the subject premises;

C. By negligently, carelessly, and improperly creating, causing and/or
maintaining the dangerous and hazardous condition described
hereinabove;

D. By negligently and carelessly failing to provide reasonably safe
premises for business invitees and patrons to safely shop on the
subject premises;

E. By negligently and carelessly failing to warn the public, including
the Plaintiff, of the dangerous and hazardous condition described
hereinabove; and

F. By engaging in a negligent mode of operation that could
foreseeably result in injury to persons lawfully on the premises,
including not reasonably maintaining the floors inside the store.

30. In addition to his active negligence described hereinabove, Defendant,
ORLANDO ADAMES, breached his duty as store manager of the
premises by failing to implement and/or enforce policies and procedures
reasonably calculated to mitigate, reduce and/or eliminate the risk of the

injuries and harm discussed herein above.
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 9 of 10

Complaint
Page 9 of 10

 

31.

32.

33.

34.

35.

36.

In addition to his active negligence described hereinabove, Defendant,
ORLANDO ADAMES, breached his duty as store manager of the
premises by failing to select, hire, supervise, and/or train sufficient
personnel whose job duties include actions reasonably calculated to
mitigate, reduce and/or eliminate the risk of the injuries and harm
discussed herein above.

As a store manager, Defendant, ORLANDO ADAMES, has a special
relationship with the patrons, which gives rise to a special duty to protect
them against unreasonable risk of physical harm.

As a manager of the premises, Defendant, ORLANDO ADAMES, owed
Plaintiff a duty of reasonable care and a duty to implement reasonable
inspection procedures to discover hazards which exist on the property he
manages in order to protect its patrons from physical harm.

Defendant, ORLANDO ADAMES, either knew, or through reasonable
inspection, should have known of the dangerous conditions, described
herein, which then existed on the premises that he managed and failed to
take appropriate steps to eliminate the hazards and/or failed to provide
adequate warnings of the hazard to the Plaintiff.

Defendant, ORLANDO ADAMES, breached the duties he owed to Plaintiff,
described herein by failing to follow FLOOR AND DECOR OUTLETS OF
AMERICA INC. D/B/A FLOOR & DECOR, policies and procedures.

As described hereinabove, Defendant, ORLANDO ADAMES, is liable for

more than mere technical or vicarious fault, for the injuries sustained by
Case 2:20-cv-14323-AMC Document 1-1 Entered on FLSD Docket 09/15/2020 Page 10 of 10

Complaint
Page 10 of 10

 

Plaintiff. Defendant, ORLANDO ADAMES, was directly responsible for

carrying out certain responsibilities, he negligently failed to do so, and as

result, Plaintiff, GINGER FEATHERSTONE was injured. White v. Wal-

Mart Stores, Inc., 918 So.2d 357 (Fla. 1s* DCA 2005).

37. Asadirect and proximate result of the negligence of the Defendant,

ORLANDO ADAMES, the Plaintiff, GINGER FEATHERSTONE, suffered

bodily injury and resulting pain and suffering, disability, disfigurement,

mental anguish, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care and treatment, and aggravation

of a previously existing condition. The losses are either permanent or

continuing and the Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff, GINGER FEATHERSTONE, demands judgment against
Defendant, ORLANDO ADAMES, for damages in and further demands trial by jury on

all issues so triable.
Dated this 9" day of June 2020.

The Eberst Law Firm, P.A.
Attorneys for the Defendant

101 SE Martin Luther King Jr Blvd.
Stuart, FL 34994

(772)225-4900 Telephone
(772)209-7698 Facsimile

/s/ JONATHON T. EBERST

Jonathon T. Eberst, Esq.

Florida Bar No. 0067925

Donna E. DeMarchi

Florida Bar No. 0172456
Litigation@EberstLaw.com — primary email
AParsons@EberstLaw.com — secondary email

 
